 

 

Case 1:20-cr-00143-GBD Document 25 Filed 07/08/20—-Rage-Forz
| USDC SDNY

DOCUMENT

COHEN, FRANKEL & RUGGIERO, LLP | py eCpRONICALLY FILED

ATTORNEYS AT LAW
20 VESEY STREET, SUITE 1200 DOC #:

New York, NEw YORK 10007 FIi E ° Al i] 0 8 2028
(212) 732-0002 * Fax (212) 293-7224 i DATE D:

 

 

MARK I. COHEN

 

PETER M. FRANKEL . 35-07 90 STREET
Louis J. RUGGIERO SO-ORDERED: ~ JACKSON HEIGHTS, NEW YORK 11372
MINA KENNEDY fl (4 ?D It (718) 898-4900 * FAx (718) 898-0093
GILLIAN M. FEEHAN* Le : (EEX PLEASE DO NOT REPLY TO THIS OFFICE
* ADMITTED IN NJ AND PENDING ADMISSION IN NY Eyorer#. Daniels, U.S.D.]J.
t
Dated: JUL 0 8 2026 July 7, 2020

 

VIA ECF

The Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Alhassan Iddris Lari
20 Cr. 143 (GBD)

Dear Judge Daniels:

Please recall that I represent Mr. Alhassan Lari in his defense of the above-captioned
matter. At the request of United States Pre-trial Services (PTS) Officer Rena Bolin, I write to
request that Your Honor modify Mr. Lari’s bail conditions to permit him to switch his regularly
attended mosque from Yankasa Masjid in the Bronx to Mount Hope Masjid in the Bronx for his
weekly religious services.

Currently, Mr. Lari is at liberty on a personal recognizance bond set before Magistrate
Judge Kevin N. Fox on March 3, 2020. The terms of the bond were as follows: $50,000 personal
recognizance bond; travel restricted to the SDNY and EDNY;; the surrender of all travel
documents to PTS and no new applications; supervision as directed by PTS; submission to
urinalysis and added conditions of drug testing and treatment if positive; and to continue to seek
employment. On March 12, 2020, Your Honor modified Mr. Lari’s bail conditions to impose
GPS monitoring and home detention except for work daily from 4:00 p.m. to 4:00 a.m.; to permit
him to attend mosque on Fridays from 12:00 p.m. to 2:00 p.m. at the Yankasa Masjid mosque in
the Bronx; and imposed a curfew of 7:00 a.m. to 2:00 p.m.

On July 2, 2020, Officer Bolin advised me that the previous day, Mr. Lari contacted her
and requested permission to begin attending mosque again on Fridays due to lifting of COVID-
19 restrictions with respect to religious services. She advised me, however, that Mr. Lari no

 

 
Case 1:20-cr-00143-GBD Document 25 Filed 07/08/20 Page 2 of 2

The Honorable George B. Daniels
Page 2 of 2
July 7, 2020

longer wished to attend the Yankasa Masjid mosque because of Mr. Lari’s concern that his
current case is commonly known and talked about. I respectfully request that Your Honor
modify Mr. Lari’s bail conditions to permit him to attend Mount Hope Masjid mosque at 24
Mount Hope Place, Bronx, New York, on Fridays from 12:00 p.m. to 2 p.m. to alleviate his
concerns while worshipping.

Respectfully submitted,
Mark I. Cohen, Esq.

MIC/gmf

Cc: A.U.S.A. Mitzi Steiner
A.U.S.A. Sagar Kananur Ravi
U.S.P.T.O. Rena Bolin

 
